Title: From Benjamin Franklin to ———, [February 1746?].
From: Franklin, Benjamin
To: ——


[February 1746?]
has been blown off that Coast. Our Governor thinks they contain the Commissions for the Officers, and Orders to draw for the Pay of the Troops &c. and therefore directs me to forward them per Express to N. York, that they may overtake the Post. In haste I am &c.


   [On back]
{
One Month at £45 per Ann. is
3.
   15.
   0


Hire of Horse 2 Trips at 25s.
   2.
   10.
   




   
   £6:
   5:
   0



   
Paid
   1.
   17.
   6




   
   4:
   7:
   6


